Citation Nr: 0833529	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  The veteran also served in the Army Reserve for 
many years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran 
developed hearing loss in his left ear during active duty.

2.  Audiometric testing demonstrated that the veteran had a 
right ear hearing loss prior to entering into active duty.

3.  The medical evidence fails to show that the veteran's 
hearing loss in his right ear increased in severity as a 
result of his time on active duty.

4.  The medical evidence does not reflect a current diagnosis 
of tinnitus.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hearing loss in the 
left ear have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2007).
  
2.  Criteria for service connection for hearing loss in the 
right ear have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.306, 3.385 (2007).  
  
3.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or injury incurred while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101 (24) 106, 1110.

Active duty for training includes duty performed by a member 
of a Senior Reserve Officers' Training Corps program when 
ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C., and 
effective on or after October 1, 1988, such duty must be 
prerequisite to the member being commissioned and must be for 
a period of at least four continuous weeks.  38 U.S.C.A. § 
101(22)(D); 38 C.F.R. § 3.6(c)(4).

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the Reserves or the National 
Guard. 38 C.F.R. § 3.6(d).  Inactive duty training also 
consists of training (other than active duty for training) by 
a member of, or applicant for membership (as defined in 5 
U.S.C. § 8140(g)) in, the Senior Reserve Officers' Training 
Corps prescribed under chapter 103 of title 10 U.S.C. 38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(3).  

Applicable criteria provides that ROTC cadets are either 
ACDUTRA or INACDUTRA during training (as distinguished from 
cadets at the federal service academies or candidates at the 
preparatory schools of the federal service academies, who are 
specifically defined as being in "active duty" status).  As 
such, ROTC cadets are not on "active duty" at any time 
during their training.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset of this discussion, the Board notes that it 
appears that many of the veteran's service medical records 
have not been located.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

The veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his time in service on active duty 
and in the Army reserves.  He reports he was initially 
assigned to Armor School, where he was exposed to acoustic 
trauma from tank gunnery range fire.  He reports that he 
underwent audiometric testing that revealed hearing loss, and 
he stated that he was then transferred to another Army 
branch, where he was no longer subjected to acoustic trauma.  
However, he reports that he was exposed to additional 
acoustic trauma while a member of the Army Reserves.

Left Ear Hearing Loss

As noted above, some of the veteran's service treatment 
records appear to be missing.  The veteran's claims file does 
contain a medical physical from June 1969, several months 
before the veteran entered active duty.  Audiometric testing 
conducted in conjunction with this test showed (pure tone 
thresholds recorded in decibels)




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
--
35

As such, the examination failed to show hearing loss for VA 
purposes in the left ear.  This was the only pre-active duty 
medical record; and, therefore, at the time of entry into 
active duty in September 1970 there was no evidence of 
hearing loss in the left ear.  Several weeks after entering 
active duty, the veteran complained about hearing difficulty 
and was sent to an ear, nose, and throat doctor in September 
1970 who found a hearing loss, and recommended a branch 
transfer.  Audiometric testing showed (with pure tone 
thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
--
60

Post active duty treatment records continue to show hearing 
loss in the veteran's left ear.  For example, in August 1989 
audiometric testing of the left ear revealed (with pure tone 
thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
35
60


Similarly, July 1993 audiometric testing of the left ear 
revealed (with pure tone thresholds recorded in decibels):






HERTZ



500
1000
2000
3000
4000
LEFT
0
5
10
40
60

The veteran also presented several private treatment records 
from 1990 to 2002 which continue to show that he has hearing 
loss in his left ear.

As such, the evidence demonstrates that the veteran first 
developed hearing loss in his left ear while on active duty 
and the condition has continued to the present day.  
Therefore, the criteria for service connection have been met 
with regard to the veteran's left ear, and the veteran's 
claim of entitlement to service connection for hearing loss 
in the left ear is granted.

Right Ear Hearing Loss

The result is different with regard to the right ear, as the 
evidence demonstrates that the veteran had hearing loss in 
his right ear prior to entering into active duty, and there 
is no evidence that the veteran's hearing loss was aggravated 
by his time on active duty, or while in the reserves.

Prior to entering into active duty, the veteran underwent a 
medical examination in June 1969 as an ROTC Cadet.  
Audiometric testing of the right ear revealed (with pure tone 
thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
60
60
--
60

The medical officer noted that the veteran had excessive 
hearing loss in the right ear and assigned an "H2" in the 
veteran's PUHLES profile.  As this was noted during ROTC 
Summer Camp training, it effectively establishes the pre-
active service presence of right ear hearing loss, and the 
question becomes whether this was aggravated by subsequent 
service.  [As indicated above, this ROTC training is 
considered ACDUTRA, in which case an individual would not 
have the benefit of the provisions of 38 C.F.R. § 3.304, 
which permits a presumption that veterans are sound upon 
acceptance into service, except for disabilities noted at 
entrance.  As the provisions of § 3.304 do not apply, the 
ROTC record represents evidence of an impairment of some 
duration, which is consistent with the medical history the 
veteran prepared at the same time.  This history shows the 
veteran acknowledged having ear "trouble," clarified by the 
examiner as "occasional hearing loss."  Indeed, with this 
finding so close to entry onto the ROTC Summer Camp training, 
and with no evidence of injury or disease during service, the 
conclusion must be that it preexisted service.  See 38 C.F.R. 
§ 3.303 (c).]   

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.

On active duty in September 1970, the veteran again presented 
for hearing treatment and was diagnosed to have high 
frequency hearing loss on the right.  A branch transfer was 
recommended.  Audiometric testing of the right ear in 
September 1970 revealed (with pure tone thresholds recorded 
in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
50
--
60

The medical evidence of record fails to show any additional 
hearing treatment for many years.

In August 1989, audiometric testing of the right ear revealed 
(with pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
60
45
45

Similarly, in July 1993 audiometric testing of the right ear 
revealed (with pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
60
60
50
45

The veteran acknowledges that he had preexisting hearing loss 
in his right ear prior to entering into active duty, but he 
contends that his hearing loss in the right ear was 
aggravated by his time in the military.  Specifically, the 
veteran argued that while on active duty he was sent to Armor 
School where he was exposed to continuous acoustic trauma on 
the tank gunnery range.  He stated that his was decided that 
he should transfer to another branch after he complained 
about hearing problems.

The veteran's contentions are noted, but the medical evidence 
fails to show aggravation.  Acoustic testing in June 1969 at 
the veteran's ROTC physical and in September 1970 at the 
veteran's medical examination on active duty showed an 
average decibel loss (using the findings at 500, 1000, 2000, 
and 4000 Hz) in the veteran's right ear or 48.75.  
Conversely, the average decibel loss in July 1993 at the same 
frequencies was 46.25 decibels.  As such, the medical 
evidence actually shows that average decibel loss in the 
veteran's right ear improved between 1970 and 1993.  
Therefore, the Board concludes that aggravation has not been 
shown; and the veteran's claim of entitlement to service 
connection for hearing loss in the right ear is denied. 

Tinnitus 

Regarding the veteran's tinnitus claim, the veteran is not 
currently diagnosed with tinnitus, and there is no medical 
evidence linking his reported tinnitus to his time in 
service.  A September 1970 service medical record notes a 
subjective complaint of ringing in the ears, but does not 
reflect that a diagnosis of tinnitus was ever made.  
Additionally, the veteran's claims file is void of any 
complaint or diagnosis of tinnitus in the many years prior to 
the filing of his present claim.  Even when the veteran had 
the opportunity to report tinnitus, such as at annual 
physicals in August 1989 and July 1993, no such complaint was 
reported; and the medical officers at each physical failed to 
note the presence of tinnitus, despite conducting audiometric 
testing.

Accordingly, the evidence of record does not support a grant 
of service connection for tinnitus, and the veteran's claim 
is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2005, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  Additionally, a letter in September 2007 informed the 
veteran of how effective dates and disability ratings were 
calculated.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

Available service medical records have been obtained together 
with VA and private treatment records.  While no examination 
was provided, the medical evidence fails to show that the 
veteran's right ear hearing loss was aggravated; as such 
there is no medical issue that an examination could clarify.  
With regard to the issue of tinnitus, since the available 
records do not show its presence, a current examination which 
could do no more than show its post service presence, and 
speculate as to its onset, is not warranted.  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
there is no prejudice to the veteran in adjudicating this 
appeal.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


